United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41693
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROLANDO RODRIGUEZ-PINON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-137-ALL
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Rolando Rodriguez-Pinon (Rodriguez) challenges his guilty-

plea conviction and sentence for illegal reentry following

deportation, in violation of 8 U.S.C. § 1326.   Rodriguez’s

contention that his prior burglary conviction in Texas does not

qualify as a crime of violence under U.S.S.G.

§ 2L1.2(b)(1)(A)(ii) lacks merit in light of United States v.

Garcia-Mendez, 420 F.3d 454, 456-57 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1398 (2006).   His contention that this court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41693
                                -2-

did not apply the proper categorical analysis of Taylor v. United

States, 495 U.S. 575 (1990), is no more than an argument that

Garcia-Mendez was wrongly decided.   Garcia-Mendez resolved the

issue raised in this case, and one panel of this court may not

ignore the precedent set by a prior panel.   United States v.

Ruiz, 180 F.3d 675, 676 (5th Cir. 1999).   Rodriguez’s conviction

for burglary of a habitation was a crime of violence for purposes

of § 2L1.2(b)(1)(A)(ii) and provided a basis for the district

court’s 16-level enhancement of his offense level.

     Rodriguez also contends that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(b)(1) and (b)(2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   His constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Rodriguez contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).   Rodriguez properly concedes that his argument is

foreclosed, but he raises it here to preserve it for further

review.

     AFFIRMED.